Citation Nr: 0711842	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  03-16 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to an evaluation in excess 
of 50 percent for PTSD.  In December 2003, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

The Board originally denied entitlement to an evaluation in 
excess of 50 percent for PTSD in July 2004.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court), which granted a Joint Motion for 
Remand in April 2005.  The Joint Motion noted that the Board 
focused on the absence of symptomatology to deny entitlement 
to a 70 percent rating for PTSD; the Board did not discuss 
why it accepted a VA physician's characterization of PTSD as 
moderate with a Global Assessment of Functioning (GAF) score 
of 45; and the Board should state whether the veteran had 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to his PTSD symptoms that would 
warrant a 70 percent rating.

In November 2005, the Board issued another decision denying 
entitlement to an evaluation in excess of 50 percent for 
PTSD, citing the reasons for the Court's remand.  The veteran 
again appealed this decision to the Court; and another Joint 
Motion for Remand was granted in June 2006.  The Remand noted 
that the Board restricted its analysis to a discussion of 
diagnostic criteria and specific symptomatology the veteran 
failed to display; the Board did not provide adequate 
discussion of the significance of the veteran's GAF, 
particularly the GAF score of 45; and to the extent the Board 
found the veteran's symptoms inconsistent with a GAF 45, the 
Board should remand for clarification.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As mentioned, the June 2006 Joint Motion for Remand cited the 
following bases for remand:

"...the Board restricted its analysis to a discussion of the 
diagnostic criteria and the specific symptomatology Appellant 
failed to display."

"...the Board did not provide an adequate discussion of the 
significance of Appellant's Global Assessment of Functioning 
(GAF) scores, in particular the most recent score of 45.  The 
Board noted the low score but found that the score was 
inconsistent with described symptoms (BVA Decision at 7).  To 
the extent the Board determined that the September 2002 VA 
medical examiner's report did not support the assignment of 
that GAF score of 45 and was inconsistent or required 
clarification, the Board was obligated to remand the claim 
for further development."

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his PTSD symptoms.  
If available, the same examiner who 
performed the previous September 16, 2002 
examination should conduct the new 
examination.  Specifically, the examiner 
should do the following:

(a)  List all the symptomatology 
associated with the veteran's PTSD, 
including an analysis of his occupational 
and social impairment, as well as his 
current Global Assessment of Functioning 
(GAF) score.

(b)  Review the previous VA examination 
performed on September 16, 2002 and 
reconcile the assessment of moderate 
symptoms of PTSD with the GAF score of 45.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




